Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
28, 2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00939-CV


   RICHARD REUTER, KENNETH SHEPHERD, AND AXM SYSTEMS,
                      LLC, Appellants

                                        V.

                INDUSTRIAL SPECIALISTS, LLC, Appellee

                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 19-CV-1215


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed November 13, 2019. On January 9,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists Justices Zimmerer, Spain, and Hassan.